KINKADE, J.
Epitomized Opinion
Mrs. Newton filed a claim with the Industrial Commission asking compensation for the death of her husband. He was killed in Missouri while in the employ of the Electric Auto Light Corporation of Toledo, Ohio. At the time of his death he was engaged in the course of his employment. Deceased was a citizen of Oklahoma. He took a course o fin-struction at the Company’s school in Toledo and upon completion thereof made a contract at Toledo with Electric Auto Light Corporation to perform services for the Company in Oklahoma, Texas Louisiana and Arkansas. He was enroute to his home in Oklahoma City from Arkansas when_ killed in a railroad accident in Missouri. The claim was rejected by Industrial Commission and Mrs. Newton appealed to Lucas Common Pleas. A jury was waived and the trial court dismissed Mrs. Newton’s petition. In affirming the judgment the Court of Appeals held:
1. Where the employe resides outside of the state of Ohio and all of his services are performed outside the state, in that case the situation is not covered by the Ohio Workmen’s Compensation Act, even though the contract was entered into in Ohio.
2. It was not the intention of the legislature to have the provisions of this act cover all persons who might be in the employ of an Ohio employer, no matter where they mig’ht reside or perform the service so long as they should be within the U. S.